IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-1682-15

                       DARRELL WAYNE PARKER, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                          BELL COUNTY

       Per curiam.

                                       OPINION

       We granted appellant’s petition for discretionary review to determine whether the

court of appeals properly analyzed the issue of transferred intent in a prosecution for capital

murder under a multiple-murders theory. Having examined the record and briefs, we

conclude that our decision to grant review was improvident.            We therefore dismiss

appellant’s petition for discretionary review as improvidently granted.

Delivered: March 22, 2017

DO NOT PUBLISH